[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                             

No. 96-1413

                      JULIA TIRADO, ET AL.,

                     Plaintiffs, Appellants,

                                v.

           U.S. DEPARTMENT OF VETERANS AFFAIRS, ET AL.,

                      Defendants, Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                 Selya and Stahl, Circuit Judges.                                                          

                                           

     Emilio F. Soler for appellant.                              
     Lowell  V.  Sturgill,  Jr.,   with  whom  Frank  W.  Hunger,                                                                          
Assistant   Attorney  General,   Guillermo  Gil,   United  States                                                         
Attorney, and Robert S. Greenspan, Appellate Staff, Department of                                           
Justice, were on brief, for appellees.

                                           

                          March 11, 1997

                                           

          Per  Curiam.  We affirm the judgment below on the basis                    Per  Curiam.                               

of  the district  court's well-reasoned  order dated  February 5,

1996.  We add only a brief comment.

          The concept of an ordered liberty requires that the law

draw temporal  lines.  Any  time such  a line is  drawn, however,

there will always be litigants who fall just short.   Holding the

line in  those instances may seem  harsh, but it  is essential to

the proper functioning of our legal system.

          This  is such  a case.   Under  a valid  and concededly

applicable regulation, 29 C.F.R.    163.214(a)(1)(ii) (1992), the

plaintiff had  to file  her complaint charging  discrimination in

employment with the EEOC within 15 days of receipt of the  Notice

of Final Interview.   The plaintiff missed the deadline  by eight

days.   And, while equitable tolling, as the plaintiff argues, is

available in  an appropriate case, see, e.g., Irwin v. Department                                                                           

of Veterans Affairs, 498  U.S. 89, 95-96 (1990), the  contours of                             

the exception  are narrow and  its use  is rare,   see Jensen  v.                                                                       

Frank, 912  F.2d 517, 521 (1st  Cir. 1990); Mack v.  Great Atl. &                                                                           

Pac. Tea Co., 871 F.2d 179, 185 (1st Cir. 1989).                      

          In  this case, we agree  with the lower  court that the

facts of record, even when taken  in the light most favorable  to

the  plaintiff, do  not permit  the invocation  of  the doctrine.

See, e.g., Kelley v. NLRB,  79 F.3d 1238 (1st Cir. 1996).   Among                                   

other things, there is  no factual support for a finding that the

untimely filing resulted either  from conduct attributable to the

defendants or from circumstances beyond the plaintiff's  control.

                                2

Applying the test laid  down in Kelley, 79 F.3d at 1249-50     an                                                

appeal which, on  the facts, perhaps presented  a more compelling

(but, nonetheless, still unsuccessful) case for equitable tolling

    the plaintiff is plainly not entitled to relief.  Her Union's

blunder, like the plaintiff's lawyer's error in  Kelley, is fully                                                                 

chargeable to her.

          We need go no further.  The judgment below is 

Affirmed.          Affirmed                  

                                3